Citation Nr: 1641053	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for myocarditis.

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for neuralgia.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a lumbar spine disability.  

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to October 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011, July 2012 and July 2014 rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

Of note, in the July 2014 rating decision, the RO denied service connection for sleep apnea, service connection for myocarditis, service connection for migraine headaches, service connection for neuralgia and service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran filed a timely notice of disagreement (NOD) in December 2014.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, as noted in the introduction, the Veteran filed a timely NOD with regard to a July 2014 decision which denied service connection for sleep apnea, service connection for myocarditis, service connection for migraine headaches, service connection for neuralgia and service connection for hypertension, to include as secondary to service-connected PTSD.  However, the RO has not issued a SOC with regard to these issues.  Where a claimant files an NOD and the RO has not issued a SOC, the issues must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

Regarding the Veteran's claim for a lumbar spine disability, the Veteran asserts that his claimed disability is due to his active duty service.  Service treatment records are silent for any complaints or treatment for a lumbar spine condition. 

A March 2011 VA treatment record shows an assessment of lower back pain.  A May 2011 VA treatment record shows that the Veteran complained of lower back pain.  

Private MRI results dated in December 2011 reflect disc herniation at L5/S1 and L4-5 and disc bulge/disc protrusion at L3-4 and L2-3 on the left.  

At the Veteran's July 2016 Board hearing, he stated that while doing drills, he jumped from a top of a truck with 60-70lbs of gear and felt a "warm sensation" in his lower back.  He noted that he sought treatment for his back condition after separation from service.  He stated that he used a back brace and took Motrin and ibuprofen for the pain.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if any current lumbar spine disability is related to the Veteran's military service.

Regarding the Veteran's claim for tinnitus, the Veteran contends that he is entitled to service connection due to noise exposure during military service. 

The Veteran was afforded an audiological examination in May 2011.  He reported exposure to loud noises and trucks while in service.  He also noted exposure to gunshots within close proximity and at shooting ranges in service.  He noted that he had experienced tinnitus for about 3 years.  Ear protection was available and used most of the time.  

Upon examination, it was noted that the Veteran had constant tinnitus.  Tinnitus was also noted when in a quiet room.  Hearing in the Veteran's right ear was noted as not disabling per 38 C.F.R. § 3.385.  Hearing in the Veteran's left ear was noted as clinically normal.  The VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure.  The VA examiner noted that there was no report of tinnitus on the Veteran's separation examination.  

At the Veteran's July 2016 Board hearing, he stated he was exposed to explosive fire, to include noise from mortars and rockets.  He noted that he was subject to the noise at least two to three times a week while serving in the Anbar province.

The Board notes that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, the lack of evidence of tinnitus in service is not fatal to the claim for service connection.

Accordingly, remand for an addendum to the opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Lastly, at his hearing, the Veteran noted that he received treatment for his claimed lumbar spine and tinnitus disabilities at the James J. Howard Community Clinic in Brick, New Jersey.  As such, all relevant VA medical records should be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the James J. Howard Community Clinic in Brick, New Jersey regarding the Veteran's claimed lumbar spine and tinnitus disabilities and associate the records with the claims folder.

2.  Issue the Veteran a SOC on the issues of entitlement to service connection for sleep apnea, service connection for myocarditis, service connection for migraine headaches, service connection for neuralgia and service connection for hypertension to include as secondary to service-connected PTSD.  The Veteran must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of any of the issues.  If, and only if, an appeal of the issues is perfected, return the appeal to the Board.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current lumbar spine disability.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed lumbar spine disability had its onset during, or was otherwise related, to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed and conclusions reached. 

4.  The RO/AMC should return the file to the VA audiologist who provided the May 2011 opinion to prepare an addendum.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  If the prior examiner is not available, the file should be forwarded to another audiologist to obtain the requested opinion.  Following a complete review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed tinnitus had its onset during, or was otherwise related, to the Veteran's active military service, to include exposure to loud noise?

A complete rationale must be provided for all opinions expressed and conclusions reached.  In providing this opinion, the examiner must consider the lay statements of record, to include the Veteran's testimony from the July 2016 Board hearing.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




